          

 

Exhibit 10.7

 

AMENDMENT NO. 2

TO

THE 2007 EQUITY PARTICIPATION PLAN OF IDCENTRIX, INC.

 

WHEREAS, The 2007 Equity Participation Plan of iDcentrix, Inc. (the “Plan”) was
adopted, effective as of May 1, 2007, as amended; and

WHEREAS, iDcentrix wishes to amend the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

1.      The first paragraph of the Plan is hereby amended by adding the
following sentence at the end thereof:

“In connection with the consummation of the transactions contemplated by the
Share Exchange Agreement made as of January 16, 2008 to which iDcentrix Inc. and
Sterling Gold Corp. are parties, effective January 31, 2008, (i) iDcentrix, Inc.
became a wholly owned subsidiary of Sterling Gold Corp., (ii) iDcentrix, Inc.
assigned this Plan to Sterling Gold Corp. and (iii) Sterling Gold Corp. assumed
this Plan. Sterling Gold Corp. subsequently changed its name to iDcentrix, Inc.”

2.      The first paragraph of Section 9.3(b) is hereby amended, effective May
1, 2007, by deleting the text after the phrase “action is appropriate” and
replacing the text with “:”, so that the first paragraph of Section 9.3(b), as
so amended, shall read in its entirety as follows:

“(b)           Subject to Section 9.3(d) hereof, in the event of any Corporate
Transaction or other transaction or event described in Section 9.3(a) hereof or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Administrator in its discretion is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate:”

3.      Section 9.3(b)(vii) is hereby amended, effective May 1, 2007, by adding
the following phrase at the beginning thereof:

“in its sole and absolute discretion, and on such terms and conditions as it
deems appropriate, the Administrator may provide either by the terms of an
Option or Restricted Stock or other Award or by action taken prior to the
occurrence of such event that,”

so that Section 9.3(b)(vii), as so amended, shall read in its entirety as
follows:

“(vii)         in its sole and absolute discretion, and on such terms and
conditions as it deems appropriate, the Administrator may provide either by the
terms of an Option or Restricted Stock or other Award or by action taken prior
to the occurrence of such event that, in the event of any Corporate Transaction,
each outstanding Option, and Restricted Stock Award shall, immediately prior to
the Effective Date of the

 

--------------------------------------------------------------------------------



Corporate Transaction, automatically become fully exercisable for all of the
shares of Common Stock at the time subject to such rights or fully vested, as
applicable, and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. However, an outstanding right shall not so accelerate if
and to the extent: (A) such right is, in connection with the Corporate
Transaction, either to be assumed by the successor or survivor corporation (or
parent thereof) or to be replaced with a comparable right with respect to shares
of the capital stock of the successor or survivor corporation (or parent
thereof); or (B) the acceleration of exercisability of such right is subject to
other limitations imposed by the Administrator at the time of grant. The
determination of comparability of rights under clause (A) above shall be made by
the Administrator, and its determination shall be final, binding and
conclusive.”

 

Dated: April 11, 2008

iDcentrix, Inc.

 

 

 

By:

 

 

/s/ Michael Harris

Bd Member

 

 

2

 

 